The lower court denied appellant's petition for a writ of errorcoram nobis. The sole ground relied upon for reversal is that the jury commissioners, who drew the grand jury, were not duly qualified for the reason that they, and each of them, did not qualify by taking an oath to support the Federal and State Constitutions.
The precise question here presented was decided adversely to appellant's contention in the recent decision in Steinbarger vState, ante 36, and Foreman v. State, ante 79.
Upon authority of these decisions the judgment of the lower court is affirmed.